Citation Nr: 1039180	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-19 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for recurrent dislocation 
and degenerative changes of the right shoulder, evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 50 percent rating for the Veteran's 
service-connected PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Recurrent Dislocation and Degenerative Changes of the Right 
Shoulder 

A September 2006 rating decision denied the Veteran's claim for 
an increased rating for recurrent dislocation and degenerative 
changes of the right shoulder, evaluated as 10 percent disabling.   
The Veteran timely appealed that decision in a December 2006 
notice of disagreement when he stated that he disagreed with the 
decision regarding his "degenerative bone disease (Arthritis) in 
my right shoulder."  This issue was not included in the June 
2007 statement of the case or in the April 2009 supplemental 
statement of the case.  In such cases, the appellate process has 
commenced and an appellant is entitled to a statement of the case 
on the issue.  See Manlicon v. West, 12 Vet. App. 238 (1999). 
Thus, the issue of an increased rating for recurrent dislocation 
and degenerative changes of the right shoulder, evaluated as 10 
percent disabling, must be remanded for additional action.

PTSD

In a March 2006 treatment record an examiner noted that the 
Veteran "has been on social security now." There is no evidence 
as to whether these records relate to the Veteran's PTSD and 
therefore, the Board must obtain these records to determine their 
relevancy and bearing on the current appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall please issue a statement of 
the case with regard to the issue of 
recurrent dislocation and degenerative 
changes of the right shoulder, evaluated as 
10 percent disabling.  If, and only if, the 
Veteran completes his appeal by filing a 
timely substantive appeal, this issue should 
be returned to the Board. 
38 U.S.C.A. § 7104 (West 2002).

2.  Obtain the Veteran's Social Security 
Administration disability file, including any 
pertinent claim for benefits, the Social 
Security Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the Veteran's 
entitlement to benefits was based.  If a 
negative response if received from Social 
Security, a formal unavailability memorandum 
must be associated with the claims file.

3.  After completion of the above and any 
additional development deemed necessary, the 
RO/AMC should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2.  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the case 
should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


